

113 S2406 RS: Improving Trauma Care Act of 2014
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 482113th CONGRESS2d SessionS. 2406IN THE SENATE OF THE UNITED STATESMay 22, 2014Mr. Reed (for himself, Mr. Portman, Mr. Burr, Mr. Harkin, Ms. Warren, and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsJuly 23, 2014Reported by Mr. Harkin, without amendmentA BILLTo amend title XII of the Public Health Service Act to expand the definition of trauma to include
			 thermal, electrical, chemical, radioactive, and other extrinsic agents.1.Short titleThis Act may be cited as the Improving Trauma Care Act of 2014.2.Trauma definition(a)Revised definition under trauma systems grants programsParagraph (4) of section 1231 of the Public Health Service Act (42 U.S.C. 300d–31) is amended to
			 read as follows:(4)TraumaThe term trauma means an injury resulting from exposure to—(A)a mechanical force; or(B)another extrinsic agent, including an extrinsic agent that is thermal, electrical, chemical, or
			 radioactive..(b)Revised definition under interagency program for trauma researchParagraph (3) of section 1261(h) of the Public Health Service Act (42 U.S.C. 300d–61(h)) is amended
			 to read as follows:(3)The term trauma means an injury resulting from exposure to—(A)a mechanical force; or(B)another extrinsic agent, including an extrinsic agent that is thermal, electrical, chemical, or
			 radioactive..July 23, 2014Reported without amendment